Citation Nr: 1525045	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that he was exposed to noise in various ways during his active duty service in Vietnam and has experienced ringing in his ears that has continued since he was wounded in combat.  

The Veteran was afforded a VA examination in December 2013 which noted that the Veteran reported that he had recurrent tinnitus.  The Veteran stated that he had tinnitus in both ears until he had surgery, associated with cancer, on the right ear.  He stated that, following the surgery, his right ear tinnitus sounded like a seashell, unlike prior to the surgery when he reported the noise in both ears was similar to the sound of cicada.  The Veteran reported that the tinnitus in his left ear seemed to have stopped following the surgery.

The evidence regarding medical nexus consists of a VA examiner's opinion in the December 2013 audiology examination.  The VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his active duty service because there was no evidence that the Veteran complained of tinnitus during active duty service and the Veteran's current tinnitus was just in the right ear following surgery related to a nonservice-connected disability.  Finally the examiner noted that many things, in addition to noise exposure, could cause tinnitus and that it was therefore her opinion that the Veteran's tinnitus was not related to the noise exposure experienced during active duty service.  

The Veteran subsequently stated, again, through his representative, in a November 2014 statement, that he has had ringing in his ears since he was wounded in combat.  The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  

In this instance, the Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that he received the Combat Infantryman Badge (CIB) award, as well as the Vietnam Service Medal with 4 Bronze Stars.  Moreover, the Veteran the service-connected for shrapnel wounds he received in combat.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service Connection for tinnitus is granted.


REMAND

The Veteran contends that he has PTSD as a result of his active duty service in Vietnam.  The Veteran was afforded a VA examination in April 2012.  The Veteran decided at that time that he was unable to discuss his experiences in Vietnam and therefore would not participate in any examination.  The April 2012 VA examiner reviewed the Veteran's file and she noted that the Veteran was a combat Veteran, noting specifically that the Veteran received a Combat Infantryman Badge (CIB) and a Vietnam Service Medal with 4 bronze stars.  The examiner further noted that the Veteran was service-connected for shrapnel wounds he received while in combat in Vietnam, thereby establishing that the Veteran had a qualifying stressor.  Finally, however, the examiner noted that the Veteran's records did not contain any diagnosis of PTSD, but he noted the Veteran's obvious anger and distress over having to address his experiences in Vietnam. 

Subsequently, in his August 2012 notice of disagreement, the Veteran stated that he would be willing to attend another examination and that he had been diagnosed with PTSD at the VA medical center (VAMC) in St. Louis, Missouri.  Additionally, the Veteran reported, through his representative, in a November 2014 statement, that he has had nightmares related to his experiences in Vietnam for 45 years and that he found it difficult to talk to the female VA examiner because it would be difficult for her to understand his experiences in Vietnam.  Available VA treatment records did not note any treatment and private treatment records from the Veteran's primary physician failed to report any mood or behavioral symptoms.  

As the Veteran claims he has been diagnosed with PTSD and the April 2012 VA examiner noted the Veteran's distress at having to discuss his Vietnam experiences, the Board finds that a VA examination is necessary to determine if the Veteran has PTSD that is related to his combat service in Vietnam.  A new VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of any diagnosed psychiatric disorder, to include PTSD.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the fact that the Veteran had combat service in Vietnam, and that he has stated that his experiences there are difficult to discuss.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran has a psychiatric condition, to include PTSD that began during active service or is related to any incident of service.

e.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


